                                          Case 4:17-cv-04222-HSG Document 71 Filed 05/26/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CARLOS C. HOUSH,                                   Case No. 17-cv-04222-HSG
                                   8                    Petitioner,                         ORDER
                                   9             v.                                         Re: Dkt. No. 70
                                  10     RONALD RACKLEY,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner has filed this pro se action for a petition for a writ of habeas corpus pursuant to

                                  14   28 U.S.C. § 2254. Petitioner has requested that the petition docketed at Dkt. No. 1 remain the

                                  15   operative petition because the claim raised in Dkt. No. 66 has not yet been exhausted. Dkt. No.

                                  16   70. The Court DENIES this request as moot. Dkt. No. 1 has always been the operative petition

                                  17   and continues to be the operative petition. See, e.g., Dkt. Nos. 48, 67 (denying request to amend

                                  18   petition piecemeal).

                                  19          This order terminates Dkt. No. 70.

                                  20          IT IS SO ORDERED.

                                  21   Dated: 5/26/2020

                                  22                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
